DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding the Specification, the disclosure is objected to because of the following informalities: Paragraph [0014] of the USPGPUB notes “suction line heat exchanger 80” and should read -- suction line heat exchanger 40 --
Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains, recites the legal phraseology “The present application” and the term “may”.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is McGuffey (US 2,121,253) in view of Taras (US 2008/0296005).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
A refrigeration system, comprising: an evaporator assembly; a suction header assembly coupled to an outlet of the evaporator assembly for receiving one or more evaporator flows of a refrigerant from the evaporator assembly; a suction header heat exchanger disposed within a reservoir of the suction header assembly, wherein the suction header heat exchanger is configured to sub-cool a flow of refrigerant passing through the suction header heat exchanger with a counter flow of at least one evaporator flow from the evaporator assembly flowing through the reservoir; a hot gas diversion assembly comprising a diversion heat exchanger line 
While McGuffey as modified teaches the general components of the refrigeration system, there is no disclosure or suggestion to teach: “a temperature sensor disposed within the reservoir of the suction header assembly and electrically coupled to at least one valve, the at least one valve is configured to control passage of refrigerant into the hot gas diversion assembly in response to temperature measured by the temperature sensor.” McGuffey teaches an analogous system, and Taras teaches an analogous liquid header configured to receive a direct refrigerant flow. However, both are silent with regard to the temperature sensor within the reservoir of the suction header assembly and electronically coupled to at least one valve, where the valve is configured to control passage of refrigerant into the hot gas diversion assembly in response to temperature measured by the temperature sensor. The dual nature in how the claimed elements of the valve and temperature sensor are required to work together are silent in the prior art, and the Examiner finds that there is no reasonable motivation to modify the prior to reach the claimed invention.
Thus, the modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1 and 13, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763